Citation Nr: 0839720	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right thumb injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 


FINDING OF FACT

The veteran's right thumb disability is manifested by 
complaints of pain upon full range of motion and retrograde 
tendonitis into the hand and forearm.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a right thumb injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, 4.73 Diagnostic Codes (DC) 5224, 5228, 5309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b) (2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in August 2004 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as noted above.  The August 2004 letter, 
however, did not describe the particular rating criteria used 
in evaluating ankylosis of a digit, or discuss what evidence 
was necessary with respect to the rating criteria.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, which VA is required to rebut.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original August 2004 letter.  The specific rating 
criteria for evaluating ankylosis of the thumb were provided 
to the veteran in a March 2005 statement of the case, which 
also notified him that disabilities are rated on the basis of 
diagnostic codes and that he needed to present evidence to 
meet the rating criteria.  Additionally, the veteran's 
statements reflect that he had actual knowledge of the 
evidence necessary for an increased rating for his residuals 
of a right thumb injury.  In his August 2004 claim, the 
veteran made reference to one of the diagnostic codes under 
which he is rated, indicating awareness of the evidence of 
symptomatology necessary for a higher rating under this code.  
As such, the Board finds that he had actual knowledge of the 
particular rating criteria used in evaluating his disability 
and of what evidence was necessary for an increased rating, 
and therefore was not prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with a VA 
examination.  The veteran reported that he has received no 
private treatment for his right thumb, and accordingly, no 
such records could be obtained.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.

II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2008).  Otherwise, the 
lower rating will be assigned.  Id.  

Although the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.

The veteran was initially granted service connection for 
residuals to a right thumb injury in a June 1963 rating 
decision and was assigned a 10 percent rating under DC 5309, 
effective July 17, 1961, the date his claim was received.  
The veteran contends that his disability has worsened such 
that he is entitled to a higher rating.  

As such, the veteran has been assigned a 10 percent 
disability rating for his right thumb disability under 38 
C.F.R. § 4.73, Diagnostic Code 5309 (Muscle Group IX).  
Muscle Group IX includes those muscles responsible for strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  Muscles listed 
as part of this group include the thenar eminence; the short 
flexor, the opponens and the abductor and adductor of the 
thumb; the short flexor, the opponens and the abductor of the 
little finger; the four lumbricales; and the four dorsal and 
three palmar interossei.  A note to this code indicates that 
since the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc., injuries to Muscle 
Group IX should be rated on limitation of motion, with a 
minimum 10 percent rating.  See 38 C.F.R. § 4.73, DC 5309.

Under DC 5224, a 10 percent rating is assigned for favorable 
of the thumb; whereas a 20 percent rating is assigned for 
unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, DC 
5224 (2008).  The "Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand" Table in 38 
C.F.R. § 4.71a, provides the following in regard to rating 
ankylosis of the thumb: (1) if both the carpometacarpal (CMC) 
and interphalangeal (IP) joints are ankylosed, and either is 
in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation at the MCM joint 
or through proximal phalanx; (2) if both the CMC and IP 
joints are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individual fixed in a favorable position; or 
(3) if only the CMC or IP joint is ankylosed, and there is a 
gap of two inches or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.  38 C.F.R. § 4.71a, DC 5230 
(2008).  The Board notes that the Court, citing Dorland's 
Illustrated Medical Dictionary (28th ed. 1994), has 
repeatedly recognized that, at least for VA compensation 
purposes, ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Colayong v. West, 12 Vet. App. 524, 528 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Limitation of the thumb is rated under DC 5228, which 
provides a 10 percent rating assignment where there is a gap 
of one to two inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers; and a 20 
percent rating assignment where there is a gap of more than 
two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
DC 5228 (2008).

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  
Id.

The veteran's treatment records are devoid of VA or private 
treatment for his right thumb.  

In February 2005, the veteran was afforded a VA examination, 
where he reported that he had decreased range of motion of 
his thumb and some pain that radiated down his arm.  The 
doctor noted that the veteran was able to perform his 
activities of daily living and did not use any medical aids 
for his thumb; however, the veteran reported that he had quit 
his job as an auto repairman in 1967 due to pain in his 
thumb.  The examiner reported that the veteran had flexion of 
the right IP joint of 30 degrees and of the right 
metacarpophalangeal (MCP) joint of 35 degrees.  For 
comparison purposes, the examiner noted that the veteran's 
range of motion in the left thumb was 45 degrees for both the 
IP and MCP joints.  The examiner also noted that there was no 
instability of the joints, swelling, deformity, acute 
episodes of pain, or additional pain/decreased motion with 
repeated motion.  The examiner reported that the veteran 
appeared to have some pain on full range of motion, but no 
weakness, incoordination, or fatigue.  Finally, the examiner 
diagnosed him with post-traumatic contracture of the IP and 
MCP joints of the right thumb with retrograde tendonitis from 
the fractured thumb up into the hand and forearm.

Based upon a full review of the record, the Board finds that 
entitlement to a rating in excess of 10 percent for residuals 
of a right thumb injury has not been established.  The record 
contains no evidence of ankylosis of the right thumb, but 
instead shows that at his February 2005 VA examination, the 
veteran was able to move his thumb 30 degrees at the IP joint 
and 35 degrees at the MCP joint.  As such, an increased 
evaluation under DC 5224 is not warranted.  Additionally, 
there is no evidence of a gap of between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers, 
much less a gap of more than two inches, so the criteria for 
an evaluation in excess of 10 percent under DC 5228 are not 
met.  Rather, the VA examiner indicated that the veteran was 
capable of full range of motion of the thumb with some pain. 

The Board has also considered whether an increased disability 
rating is warranted for the veteran's right thumb disability 
based on functional loss due to pain, weakness, and flare-
ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the veteran.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, the VA examiner noted that 
repeated motion did not cause an increase in pain or decrease 
in range of motion, and while the veteran did have some pain, 
there was no weakness, incoordination, or fatigue.  The range 
of motion findings do not approach even the criteria for a 10 
percent rating under DCs 5224 and 5228.  As such, the current 
10 percent rating appears to be based upon painful motion and 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca 
v. Brown, 8 Vet. App. 202, 207-08 (1995).  Therefore, a 
rating higher than 10 percent for the veteran's residuals of 
a right thumb injury is not appropriate.

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's right thumb residuals cause pain on motion. 
 Such impairment is contemplated by the rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.73 Diagnostic Codes (DC) 
5224, 5228, 5309 (2008).  Thus, the rating criteria 
reasonably describe the veteran's disability and referral for 
consideration of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable rating for 
status post fracture residuals of the right fifth metacarpal, 
and the claim is denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right thumb injury is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


